


110 HRES 1004 IH: Expressing sincere congratulations to the

U.S. House of Representatives
2008-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1004
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2008
			Mr. Rohrabacher (for
			 himself and Mr. Hunter) submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Expressing sincere congratulations to the
		  United States Navy and the Department of Defense for successfully intercepting
		  the disabled National Reconnaissance Office satellite, NROL–21, on February 20,
		  2008.
	
	
		Whereas the National Reconnaissance Office satellite,
			 NROL–21, was launched on December 14, 2006, into low-earth orbit;
		Whereas the satellite lost power and ceased communication
			 with ground controllers soon after reaching orbit;
		Whereas the satellite could no longer make a safe re-entry
			 into earth’s atmosphere because of its loss of power;
		Whereas about half of the satellite, roughly 2,800 pounds,
			 would have survived re-entry, including a 1,000-pound hydrazine fuel
			 tank;
		Whereas hydrazine is a highly toxic substance and a risk
			 to human health and safety;
		Whereas there was an approximately one-in-four chance of
			 the satellite, including the hydrazine tank, hitting land upon re-entry,
			 dispersing toxic hydrazine, and risking human exposure;
		Whereas the Department of Defense, being charged with the
			 protection of the citizens of the United States, executed a technically
			 challenging mission to intercept the satellite with the United States missile
			 defense system and decrease the risk it posed to United States citizens and
			 other inhabitants around the world;
		Whereas the Department of Defense was transparent in
			 communicating its plans and intent to the Congress, the American people, and,
			 working with the Department of State, the broader international
			 community;
		Whereas a Navy cruiser, USS Lake Erie, accompanied by two
			 destroyers, the USS Decatur and the USS Russell, fired a Standard Missile-3
			 toward the satellite; and
		Whereas the missile successfully intercepted the satellite
			 while traveling through space at more than 17,000 miles per hour, breaking the
			 satellite, including the hydrazine tank, into pieces to safely burn up in the
			 atmosphere: Now, therefore, be it
		
	
		That—
			(1)the House of Representatives expresses
			 sincere congratulations to the Department of Defense, Secretary of Defense
			 Robert M. Gates, the Department of the Navy, and the crews of the USS Lake
			 Erie, the USS Decatur, and the USS Russell, for successfully intercepting the
			 disabled National Reconnaissance Office satellite, NROL–21, on February 20,
			 2008; and
			(2)it is the sense of
			 the House of Representatives that this accomplishment safeguarded United States
			 citizens and inhabitants around the world from potential harm.
			
